Name: Commission Regulation (EC) No 881/94 of 21 April 1994 determining the extent to which applications lodged in April 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 103/4 Official Journal of the European Communities 22. 4. 94 COMMISSION REGULATION (EC) No 881/94 of 21 April 1994 determining the extent to which applications lodged in April 1994 for import licences for fresh, chilled or preserved beef and veal under the import arrangements provided for in the Bilateral Agreement between the Community and Sweden can be accepted (Text with EEA relevance) remaining quantities are to be added to the quantities available in respect of the following period ; whereas, given the quantities remaining in respect of the second period, the quantities available for Sweden for the third period, from 1 July to 30 September 1994, should there ­ fore be determined, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 266/94 of 4 February 1994 laying down detailed rules for the application in 1994 of the import arrangements for beef and veal provided for in the Bilateral Agreement between the Community and Sweden (!), as amended by Regula ­ tion (EC) No 394/94 (2), and in particular Article 4 (4) thereof, Whereas Articles 1 ( 1 ) and 2 ( 1 ) of Regulation (EC) No 266/94 fix the quantity of fresh or chilled beef and veal falling within CN code 0201 and products falling within CN code 1602 50 31 , 1602 50 39 or 1602 50 80 origin ­ ating in Sweden which may be imported under special conditions during the period 1 April to 30 June 1994 ; whereas import licences for meat falling within CN code 0201 and for preserved meat have not been requested ; Whereas Article 2 (2) of Regulation (EC) No 266/94 states that if during 1994 the quantities for which applications for import licences have been submitted for the first, second or third period specified in paragraph 1 of that Article are less than the quantities available, the HAS ADOPTED THIS REGULATION : Article 1 The quantities available for the period referred to in Article 2 (1 ) of Regulation (EC) No 266/94 from 1 July to 30 September 1994 amount to :  3 000 tonnes, expressed as carcase weight, of beef falling within CN code 0201 ,  1 250 tonnes, expressed as carcase weight, of beef falling within CN code 1602 50 31 , 1602 50 39 or 1602 50 80. Article 2 This Regulation shall enter into force on 25 April 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 April 1994. For the Commission Rene STEICHEN Member of the Commission (*) OJ No L 32, 5 . 2. 1994, p. 9 . 0 OJ No L 53, 24. 2. 1994, p . 13 .